Title: From Thomas Jefferson to Benjamin Harrison, 13 April 1782
From: Jefferson, Thomas
To: Harrison, Benjamin


        
          Sir
          Charlottesville April 13. 1782.
        
        The legion of Colo. Armand which was stationed here to be refitted for service has for some time been on sufferance for provisions. Flour they have had and still have, but of animal food the supplies have almost totally failed, and failed from a cause which is without remedy, that is, the want of it in the neighborhood. The former calls for beef by fifteenths and tenths had reduced the stocks of cattle here in common with those in other parts of the country; and that of the sixth which was punctually complied with here has left the people without beef for their own use. It never was a country abounding with pork, few raising more than served their own families. In this situation I fear their supplies of animal food will become worse instead of better. Forage has been brought in pretty plentifully till within these few days; but now that also fails, the season being come on in which most of the farmers begin to be out of that article. These things have induced Colo. Armand to think of changing his quarters, and as Genl. Washington’s orders seem to restrain him from going any distance from hence, he has cast his eyes on Staunton. By information from the inhabitants of that place it seems probable his legion might be subsisted there, could he have the aid of the Specific tax of the county in which it is. As your Excellency had favoured him with the aid of that resource in this county we are in hopes the same may be extended to him there. It really seems necessary, to render the horses fit for the feild, that they should be removed to some place where better supplies of forage may be had. Their situation will no doubt be represented to you by Colo. Armand, who wished me to trouble you on this subject also, as being able to give you some information as to the circumstances of this neighborhood and the little probability there is of his situation being bettered here. It must give your Excellency  satisfaction I am sure to be informed that Colo. Armand has been very successful in recruiting, taking for granted that his recruits in this state will be applied to it’s credit as part of it’s quota.
        I have the honour to be with the highest respect & esteem Your Excellency’s Most obedt. & most humble servt.,
        
          Th: Jefferson
        
      